DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application has been granted entry into the Patent Prosecution Highway (PPH) program.

Priority
This application is a 371 of PCT/EP2017/083934 filed 12/20/17.

Response to Arguments
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 02/08/21, with respect to the 35 USC 112 rejection of claims 1-15 have been fully considered and are persuasive.  The 35 USC 112 rejection of the claims has been withdrawn since amendments remedy the previous issues by removing indefinite language from the claims in question.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

In reference to claims 2-14, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hodge (U.S. Patent 8,985,585)
Hodge discloses a thermal signal generating device operating upon thermal image data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
2/11/21